--------------------------------------------------------------------------------

EXHIBIT 10-B
 
Amendment, dated January 13, 2011, to the Colgate-Palmolive Company 2005
Non-Employee Director Stock Option Plan


At a meeting held on January 13, 2011, the Board of Directors of
Colgate-Palmolive Company determined to amend the Colgate-Palmolive Company 2005
Non-Employee Director Stock Option Plan to change the grant date for the
director stock option awards from February of each year to a date following the
Company’s annual meeting of stockholders, and approved the following resolution:


RESOLVED, that Section 5(a) of the Plan be, and hereby is, amended so that as
amended it shall read in full as follows:
 
(a)   Each Non-Employee Director shall, on each first business day following the
date of the Company’s annual meeting of stockholders or, if such date does not
fall within a window period, the first day of the first window period to occur
after the Company’s annual meeting of stockholders, automatically be granted a
Stock Option to purchase 4,000 shares of Common Stock (the “Annual Grant
Amount”) having an exercise price of 100 per cent of the Fair Market Value of
the Common Stock at the date of grant of such Stock Option. Notwithstanding the
foregoing, if an individual becomes a Non-Employee Director during a calendar
year, he or she shall be granted for that year a Stock Option to purchase that
number of shares of Common Stock equal to the product of (i) the Annual Grant
Amount and (ii) the fraction obtained by dividing (x) the number of calendar
months during such calendar year that such person will serve as a Non-Employee
Director (counting any partial month as a full month) by (y) 12; provided that
the product of (i) and (ii) shall be rounded up to the nearest whole number of
shares. Such Stock Option shall be granted on the first business day following
the date of the Company’s annual meeting of stockholders or, if such date does
not fall within a window period, the first day of the first window period to
occur after the Company’s annual meeting of stockholders; provided that, if such
individual is not a Non-Employee Director on the first business day following
the date of the Company’s annual meeting of stockholders, such grant shall be
made on the first day of the first window period to occur after the date such
individual becomes a Non-Employee Director. For purposes of this Plan, “window
period” shall mean the period from the third to the twelfth business day
following the date of the public announcement of the Company’s quarterly or
annual earnings, as applicable, or such similar period during which the
Company’s officers and directors are permitted to engage in transactions in the
Company’s securities.
 


--------------------------------------------------------------------------------